PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $740.00 for damage to various electrical appliances, including a stereo, VCR, humidifier, clock and a video, which damage was caused by a short circuit during the maintenance work at one of respondent’s Morgantown housing facilities on February 4, 1997. In its Answer, the respondent admits the validity of the claim and the amount. The Court, having reviewed the claim,. is of the opinion that the claimant has sustained property damage due to a maintenance error on the part of respondent.
In view of the foregoing, the Court makes an award in the amount of $740.00.
Award of $740.00.